Exhibit 10(c) AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT THIS AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT is entered into as of the 10th day of December, 2007 between Rex Radio and Television, Inc., an Ohio corporation (the Corporation), and Stuart A. Rose (the Employee). Recitals A. The Corporation and the Employee entered into an Employment Agreement dated November 29, 2005 (the Agreement). B. The Corporation and the Employee entered into Amendment No. 1 to the Agreement dated December 20, 2006 (the Amendment) to amend the terms and conditions of the Agreement to comply with Section 409A of the Internal Revenue Code of 1986, as enacted. C. The Corporation and the Employee entered into Amended and Restated Amendment No. 1 to the Agreement dated December 10, 2007 (the 1 st Amendment) to amend and restate the Amendment to comply with the Final Section 409A Regulations issued in 2007. D. The Corporation and the Employee desire to enter into Amendment No. 2 to the Agreement dated December 10, 2007 (the 2 nd Amendment) to make an additional change to comply with the Final Section 409A Regulations issued in 2007. NOW, THEREFORE, the Corporation and the Employee hereby amend and restate the 1 st Amendment as follows: 1. Payment on or before December 31 . Whenever the 1 st Amendment provides for a payment to be made in a certain taxable year of the Corporation such payment is required to be made on or before December 31 of such taxable year. Thus, for example, the 1 st Amendment amended Section 4.2(c) of the Agreement to provide as follows: Subject to Section 6.3 and new Section 6.7 below, the Corporation shall pay the Retail Bonus and Energy Investment Bonus (collectively, the Bonus Payments) to Employee during the Corporations taxable year immediately following the taxable year in which the Performance Period ends. Under this 2 nd Amendment, the amount payable to Employee during the Corporations taxable year immediately following the taxable year in which the Performance Period ends shall be paid on or before December 31 of such taxable year. 2.
